In the

           United States Court of Appeals
                      For the Seventh Circuit
                          ____________________ 
 
No. 15‐2925 
ERIC ALVARADO, 
                                                       Plaintiff‐Appellant, 

                                       v. 

CAROLYN  W.  COLVIN,  Acting Commissioner of Social Securi‐
ty, 
                                       Defendant‐Appellee. 
                          ____________________ 

              Appeal from the United States District Court for the 
                         Central District of Illinois. 
                No. 1:14‐cv‐01090 — James E. Shadid, Judge. 
                          ____________________ 

           ARGUED APRIL 1, 2016 — DECIDED SEPTEMBER 1, 2016 
                       ____________________ 
        
       Before POSNER, EASTERBROOK, and WILLIAMS, Circuit Judg‐
es. 
    WILLIAMS,  Circuit  Judge.  In  1993,  Eric  Alvarado  was 
granted  disability  benefits  due  to  his  impairments,  which 
included a severe learning disorder. In 2004, the Social Secu‐
rity  Administration  stopped  paying  those  benefits  after  de‐
2                                                      No. 15‐2925 

termining  that,  despite  his  severe  learning  disorder,  Al‐
varado  could  do  certain  relatively  simple  jobs.  Because  that 
determination  was  supported  by  substantial  evidence,  we 
affirm. 
                       I. BACKGROUND 
    Alvarado was born in 1967. He was first awarded disabil‐
ity benefits in 1993, when it was determined that he had suf‐
fered  from  severe  impairments  since  birth.  He  was  granted 
childhood  disability  benefits  and  Supplemental  Security  In‐
come.  The  Social  Security  Act  requires  the  Social  Security 
Administration  to  periodically  review  whether  a  recipient 
remains  disabled.  Alvarado’s  eligibility  was  reviewed  and 
affirmed  in  1999.  But  in  a  2004  review,  the  Administration 
determined  that  his  disability  had  ended,  so  his  benefits 
were discontinued. 
    Alvarado  challenged  that  determination,  but  a  hearing 
officer  upheld  it.  After  a  hearing  that  included  testimony 
from Alvarado,  his  family  and  friends,  and  experts,  an Ad‐
ministrative  Law  Judge  also  upheld  the  decision.  The  Ap‐
peals Council denied review and Alvarado sought review in 
federal  court.  But  based  on  the  parties’  agreement,  the  dis‐
trict  court  ordered  the  case  remanded  for  further  fact  find‐
ing.  On  remand,  the  same  ALJ  made  the  same  determina‐
tion—that Alvarado’s disability had ended.  
    The ALJ wrote a 39‐page opinion explaining her decision. 
In short, she assumed the correctness of the prior determina‐
tions  that  Alvarado  was  disabled,  but  found  that  the  evi‐
dence  showed  his  disability  had  ended.  She  found  that  he 
continued  to  suffer  from  a  severe  learning  disorder,  which 
prevented  him  from  performing  many  jobs,  but  which  did 
No. 15‐2925                                                        3 

not prevent him from doing simple jobs that did not require 
interaction with the public. Because a significant number of 
such  jobs  exist  in  Illinois,  she  concluded  that Alvarado  was 
not  disabled.  The Appeals  Council  denied  review,  a  federal 
magistrate  judge  recommended  affirmance,  the  district 
judge affirmed, and this appeal followed. 
                          II. ANALYSIS 
   A. ALJ Did Not Violate Remand Order 
    Before  we  address  the  merits,  we  note  that  many  of Al‐
varado’s  arguments  proceed  from  a faulty premise:  that  the 
ALJ  violated  the  remand  order.  Alvarado  suggests  that  the 
order  barred  the  ALJ  from  evaluating  any  evidence  dating 
from  before  1999  (when  Alvarado’s  eligibility  was  last  af‐
firmed). But that is not what the order says. To the contrary, 
by  directing  the ALJ  to  compare  evidence  from  before  1999 
with evidence from after 1999, the order required  the ALJ to 
evaluate the earlier evidence. 
    To be sure, the order limited the scope of the remand, but 
the  limit  was  not  exceeded.  In  the  typical  case,  the Admin‐
istration cannot terminate a recipient’s benefits without find‐
ing  that  he  experienced  some  “medical  improvement”  that 
allows him to work even though he previously could not. See 
20  C.F.R.  § 404.1594(c).  There  are  exceptions  to  the  medical 
improvement  requirement,  under  which  a  recipient  can  be 
found newly ineligible even if he did not improve medically. 
The  most  relevant  exception  is  where  “substantial  evidence 
demonstrates that any prior disability decision was in error.” 
Id. § 404.1594(d)(4). The remand order limited the ALJ’s abil‐
ity to terminate Alvarado’s benefits on the basis of an excep‐
4                                                               No. 15‐2925 

tion to the medical improvement requirement.1 The ALJ did 
not  violate  the  order  because  she  did  not  apply  any  excep‐
tion—she explicitly found that Alvarado had improved. 
     B. Substantial Evidence Supports ALJ’s Decision 
   Because  the  Appeals  Council  denied  review,  we  review 
the ALJ’s decision directly. Tumminaro v. Astrue, 671 F.3d 629, 
632 (7th Cir. 2011). We will affirm as long as the ALJ’s find‐
ings  were  supported  by  “substantial  evidence,”  42  U.S.C. 
§ 405(g),  which  is  “such  relevant  evidence  as  a  reasonable 
mind  might  accept  as  adequate  to  support  a  conclusion,” 
Richardson v. Perales, 402 U.S. 389, 401 (1971). We will not de‐
cide  the  facts  anew,  reweigh  evidence,  or  substitute  our 
judgment for the ALJ’s. See, e.g., Pepper v. Colvin, 712 F.3d 351, 
362 (7th Cir. 2013). 
    To  determine  whether  a  benefits  recipient  remains  eligi‐
ble, ALJs follow an eight‐step process for childhood disabil‐
ity benefits, and a seven‐step subset of that process for Sup‐
plemental  Security  Income.  20  C.F.R.  §§ 404.1594(f); 
416.994(b)(5).  The  regulations  fully  describe  the  steps,  as 
does the magistrate judge’s written report and recommenda‐
tion, so we do not belabor the details. The focus for our pur‐
poses  is  on  the  ALJ’s  findings  concerning  the  effects  of  Al‐
varado’s learning disorder. The ALJ found that Alvarado had 
a  severe  learning  disorder,  which  would  exclude  him  from 
many  jobs.  But  the  ALJ  found  that  the  disorder  was  not 

                                                 
     1 The ALJ was permitted to apply an exception only if the conditions 

for  reopening  Alvarado’s  earlier  decision  were  met.  See  20  C.F.R. 
§ 404.988.  That  would  be  the  case,  for  example,  if  the  ALJ  found  Al‐
varado’s  earlier  eligibility  decisions  had  been  procured  by  fraud.  Id. 
§ 404.988(c)(1). 
No. 15‐2925                                                           5 

completely disabling, and that Alvarado could work a job so 
long as: (i) it could be demonstrated to him (rather than ex‐
plained orally or in writing); (ii) it did not require interaction 
with  the  public;  (iii)  it  did  not  involve  complex  or  detailed 
processes; and (iv) it did not involve processes that changed 
significantly from day to day. The question for us is whether 
that finding was supported by substantial evidence. 
           1. Evidence  Supporting  Finding  that  Alvarado 
              Remained Disabled 
                i. Medical Opinions 
    To  be  sure,  the  record  contained  evidence  favorable  to 
Alvarado’s  claim.  Most  notably,  Dr.  Luke  Dalfiume,  a  li‐
censed  clinical  psychologist,  opined  that  given  Alvarado’s 
difficulties  reading,  writing,  and  doing  math,  and  given  his 
slow processing speed, it was difficult to imagine a job that 
would be “a good fit.” Alvarado argues that the ALJ gave Dr. 
Dalfiume’s  opinion  “no  weight,”  but  that  is  not  right.  The 
ALJ said that she considered Dr. Dalfiume’s opinion, and the 
ALJ’s written opinion shows that to be true. For example, on 
the basis of Dr. Dalfiume’s opinion about Alvarado’s anxiety, 
avoidant personality, and attention span, the ALJ found that 
Alvarado  could  not  perform  jobs  that  required  interaction 
with  the public or  complex or detailed job  processes, or  job 
processes  that  changed  significantly  from  day  to  day.  And 
consistent  with  Dr.  Dalfiume’s  opinion,  the  ALJ  found  that 
Alvarado  could not  do a job  that  required  reading, writing, 
or math. 
   The ALJ  did  not,  however,  give  controlling  weight  to  Dr. 
Dalfiume’s opinions, for several reasons. The ALJ noted that 
Dr. Dalfiume was hired by Alvarado’s lawyer, specifically to 
6                                                                 No. 15‐2925 

bolster  Alvarado’s  claim  to  disability  benefits.  As  Alvarado 
notes on appeal, the fact that a doctor is hired by a claimant 
is  an  insufficient  reason,  on  its  own,  to  reject  the  doctor’s 
opinion.  Punzio  v.  Astrue,  630  F.3d  704,  712  (7th  Cir.  2011). 
But the ALJ did not rely on the hiring relationship alone. In‐
stead,  she  gave  several  reasons  for  discounting  some  of  Dr. 
Dalfiume’s opinions.  
    For example, the ALJ noted that Dr. Dalfiume never treat‐
ed  Alvarado.  See  20  C.F.R.  § 404.1527(c)(2)  (opinions  from 
treating doctors are generally given more weight than those 
from non‐treating doctors). The ALJ also noted that Dr. Dal‐
fiume’s opinions in 2012 contradicted his own opinion from 
2008, and contradicted opinions that other doctors rendered 
in 1999 and 2004.2 See Skarbek v. Barnhart, 390 F.3d 500, 503–
04 (7th Cir. 2004) (ALJ can discount medical opinion for be‐
ing inconsistent with other medical opinions, as long as ALJ 
“minimally  articulates”  the  reasons  for  discount).  The  ALJ 
also noted that Dr. Dalfiume’s analysis was based on subjec‐
tive  reports  from Alvarado  and  his  mother,  rather  than  ob‐
jective  measurements.3  See,  e.g.,  White  v.  Barnhart,  415  F.3d 

                                                 
      2 The ALJ noted that Dr. Dalfiume’s conclusions in 2012 were much 

bleaker than they were in 2008, and that Dr. Dalfiume did not give rea‐
sons for the differences. In 2004, Dr. William Hilger, a state‐hired consul‐
tative  psychologist,  concluded  that  Alvarado  was  malingering—a  con‐
clusion that the ALJ did not adopt outright but did refer to in her opin‐
ion.  And  in  1999,  Dr.  Valjean  Cashen,  a  licensed  clinical  psychologist, 
opined that Alvarado had a learning disorder but could do “entry‐level” 
jobs.  (Given  that  conclusion  from  Dr.  Cashen,  and  its  similarity  to  the 
ALJ’s own conclusions, Alvarado’s separate argument that the ALJ gave 
too little weight to Cashen’s opinion is unavailing.) 
      3  The  ALJ  noted  that  the  circumstances  may  have  given  Alvarado 

and  his  mother  greater‐than‐typical  motivation  to  portray  Alvarado  as 
No. 15‐2925                                                                   7 

654,  659  (7th  Cir.  2005)  (permissible  to  discount  medical 
opinion  that  is  based  on  subjective  complaints);  see  also  20 
C.F.R.  § 404.1527(c)(3).  Finally,  the  ALJ  noted  that  Dr.  Dal‐
fiume  was  not  an  expert  in  “vocational  issues,”  so  his  con‐
clusion  that  no  jobs  would  be  a  “good  fit”  was  beyond  his 
expertise.  See  Loveless  v.  Colvin,  810  F.3d  502,  507  (7th  Cir. 
2016) (whether claimant can perform jobs in the economy is 
a  question  for  the  Administration,  not  medical  experts);  20 
C.F.R.  § 404.1527(d).  These  were  permissible  reasons  for  the 
ALJ  to  give  less  than  controlling  weight  to  Dr.  Dalfiume’s 
opinion. 
                       ii. Lay Testimony 
    Alvarado testified and was supported by testimony from 
his  mother  and  brother,  Melody  Justus  (an  employee  of  his 
mother’s  flower  shop),  and  the  supervisor  for  Norman 
Township  (where  Alvarado  lived).  The  ALJ  permissibly  re‐
jected  the  parts  of  this  testimony—from  Alvarado’s  brother 
and the township supervisor—that were in the nature of ex‐
pert  vocational  opinions,  rather  than  fact  testimony  about 
Alvarado. On the facts, the witnesses testified that Alvarado 
could  be  forgetful  and  easily  distracted.  For  example,  Al‐
varado  testified  that  he  sometimes  forgets  to  buy  certain 
grocery items, even when he uses a list. He also said that his 
previous work mowing lawns was difficult for him because 


                                                 
“considerably  impaired.”  Specifically,  at  the  original  administrative 
hearing  (not  the  hearing  on  remand),  the  vocational  expert  opined  that 
there  were  hundreds  of  thousands  of  jobs  that  Alvarado  could  do.  In 
other  words, that  hearing  did  not  go  well  from  Alvarado’s  perspective. 
The subjective statements that Dr. Dalfiume relied on were given by Al‐
varado and his mother just two days after that hearing. 
8                                                                 No. 15‐2925 

he would forget how different customers wanted their lawns 
mowed. 
     Justus,  and  Alvarado’s  mother  and  brother,  all  testified 
that  it  takes Alvarado  longer  than  most  people  to  complete 
tasks.  They  admitted  that  Alvarado  worked  at  the  flower 
shop, but said that was only so he would have something to 
do, not because his work was beneficial to the shop.4 Similar‐
ly,  though  Alvarado  admitted  to  driving  regularly,  his  wit‐
nesses said that he typically went places that were familiar to 
him  because  he  could  get  lost  going  new  places,  as  he  did 
not do well with maps or directions. According to his moth‐
er, Alvarado could not remember a sequence of instructions 
given  to  him  orally,  but  he  could  do  jobs  once  they  were 
demonstrated to him. And Alvarado testified to some physi‐
cal  limitations—vision  problems,  bad  coordination,  and 
shaky hands. Justus also testified that Alvarado had bad co‐
ordination. 
    The  ALJ  credited  some  of  this  testimony—for  example, 
that  Alvarado  could  not  remember  a  sequence  of  instruc‐
tions  given  to  him  orally,  and  that  he  did  better  in  familiar 
environments  as  opposed  to  new  ones.  Indeed,  the  ALJ 
found  that  Alvarado  “has  intellectual  deficits  that  would 
impose  significant  restriction  on  the  type  of  work  he  could 
reliably  perform.”  But  the ALJ  also  discounted  some  of  the 
fact  testimony,  particularly  that  of  his  mother  and  Justus. 
The ALJ noted that these witnesses stood to personally gain 

                                                 
     4  Alvarado  did  not  tell  the  Administration  about  his  work  at  the 

flower  shop.  (A  claimant’s  work  activities  are  obviously  relevant  to  the 
ongoing  evaluation  of  the  claimant’s  abilities.)  Instead,  the  Administra‐
tion was tipped off by Justus’s disgruntled former boyfriend. 
No. 15‐2925                                                                      9 

from Alvarado’s  receipt  of  benefits  (because Alvarado  lived 
with his mother for a while before her death, after which he 
lived with Justus5). See Stepp v. Colvin, 795 F.3d 711, 720 (7th 
Cir. 2015) (permissible to discount testimony based on a wit‐
ness’s  “incentive  to  exaggerate”).  And  more  importantly  in 
the ALJ’s view, Alvarado’s mother and Justus admitted to ly‐
ing,  forging Alvarado’s signature,  and  falsifying  receipts,  as 
part  of  a  scheme  to  evade  taxes,  which  the  ALJ  found 
demonstrated their willingness to be untruthful in pursuit of 
government benefits. Accordingly, the ALJ looked skeptical‐
ly  on  any  testimony  from  those  two  witnesses  that  was  not 
corroborated by other evidence. That may have been a harsh 
judgment  of  their  credibility,  but  it  was  tied  to  evidence  in 
the record and was not patently wrong, so we may not dis‐
turb it. See Loveless, 810 F.3d at 508; Curvin v. Colvin, 778 F.3d 
645, 651 (7th Cir. 2015); Pepper, 712 F.3d at 367. 
                 2. Evidence Supporting Finding that Alvarado’s 
                    Disability Had Ended 
    The  ALJ’s  conclusion  that  Alvarado’s  learning  disorder 
was  not  completely  disabling—and  that Alvarado  could  do 
certain simple jobs—was supported by substantial evidence. 
As  previously  mentioned,  Alvarado’s  mother  testified  that 
he  had  trouble  remembering  a  sequence  of  oral  or  written 
instructions, but said that if he was shown how to do a job, he 
could  do  it  well.  His  witnesses  also  testified  that,  though  it 
might take him longer than other people to do tasks, he per‐
severed until the task was complete. 

                                                 
     5 Alvarado argues that Justus “would get no gain” from Alvarado’s 

benefits  “because  she  does  not  support  him.”  If  that  is  true,  it  under‐
mines Justus’s credibility because it is contrary to her own testimony. 
10                                                          No. 15‐2925 

     To the ALJ, more important than that testimony was the 
evidence of Alvarado’s actual activities. Alvarado obtained a 
driver’s  license  and  drove  regularly,  including  by  himself, 
and including on long trips (to Indianapolis and New Orle‐
ans). He was able to travel by public transportation, includ‐
ing  by  plane  and  train.  He  obtained  an  associate’s  degree 
and was only a few credits short of a bachelor’s degree. Al‐
varado  notes  that  his  schools  provided  him  with  many  ac‐
commodations, and one school was specifically for students 
with learning disabilities. But it is also true that he was able 
to  live  alone,  in  a  different  state  from  his  family,  while  at‐
tending his various schools. 
   For years, Alvarado assisted at his mother’s flower shop, 
picking  up  flowers  from  wholesalers  (typically  by  himself), 
and  making  deliveries  to  customers  (sometimes  by  himself, 
though  not  typically).  And  he  performed  chores  both  at 
home  and  at  the  flower  shop—he  built  furniture,  prepared 
simple meals, took out the trash, mowed the lawn, put away 
the  dishes,  and  (occasionally)  did  his  own  laundry.  He  also 
helped a friend run for office by passing out campaign litera‐
ture.  For  leisure,  he  watched  television,  played  computer 
games, visited political websites, and bought and sold things 
through eBay. 
    To  be  sure,  the  preceding  list  includes  activities  of  daily 
living, and we have cautioned ALJs not to equate such activi‐
ties  with  the  rigorous  demands  of  the  workplace.  See,  e.g., 
Bjornson  v.  Astrue,  671  F.3d  640,  647  (7th  Cir.  2012);  Spiva  v. 
Astrue,  628  F.3d  346,  352  (7th  Cir.  2010).  But  it  is  entirely 
permissible  to  examine  all  of  the  evidence,  including  a 
claimant’s  daily  activities,  to  assess  whether  “testimony 
about  the  effects  of  his  impairments  was  credible  or  exag‐
No. 15‐2925                                                       11 

gerated.”  Loveless,  810  F.3d  at  508;  see  also  20  C.F.R. 
§ 404.1529(c)(3)(i) (agency considers daily activities to evalu‐
ate severity of claimant’s symptoms). So, for example, it was 
permissible  for  the  ALJ  to  note  that  Alvarado  was  given 
“critical” tasks at the flower shop (picking up and delivering 
flowers), and to find that this undercut testimony from wit‐
nesses suggesting he was not capable of doing anything in a 
workplace.  (The  ALJ’s  reasoning  was  permissible  even 
though  the  flower  shop  was  owned  by  Alvarado’s  mother. 
See  20  C.F.R.  § 404.1573(c)(6)  (claimant’s  work  activities  can 
be  considered  even  if  he  was  only  given  the  opportunity  to 
work due to a family relationship).) 
    So  substantial  evidence  supported  the  ALJ’s  findings 
concerning Alvarado’s  abilities.  The ALJ  incorporated  those 
findings  into  a  question  posed  to  a  vocational  expert,  who 
opined that someone with Alvarado’s limitations could work 
as a house cleaner, car washer, or  kitchen helper—and over 
24,000 such jobs exist in Illinois. In response to further ques‐
tioning, the expert testified that those jobs could be done by 
someone with below‐average mental abilities, and by some‐
one  who  lacked  vision  in  one  eye  and  had  problems  with 
hand‐eye  coordination.  Indeed  the  expert  said  that,  in  his 
thirty  years  of  experience,  though  he  had  seen  people  who 
were physically unable to do such jobs, he had never encoun‐
tered  anyone  who  could  not  handle  the  mental  demands. 
Alvarado’s appellate briefing marches through a long history 
of evidence to demonstrate that Alvarado has a severe learn‐
ing disorder—a contention with which the ALJ agreed—but 
does  not  grapple  with  the  expert’s  testimony  that  someone 
with Alvarado’s limitations can nonetheless do some jobs. 
12                                                                  No. 15‐2925 

    Because  substantial  evidence  supported  the  ALJ’s  find‐
ings concerning Alvarado’s limitations, and those limitations 
were incorporated into the questions posed to the vocational 
expert,  the  expert’s  testimony  is  substantial  evidence  sup‐
porting  the  ALJ’s  decision.  See,  e.g.,  Schmidt  v.  Astrue,  496 
F.3d  833,  846  (7th  Cir.  2007).  Alvarado  complains  that  the 
ALJ’s hypothetical question did not note that Alvarado pro‐
cesses information slowly and requires supervision.  But the 
ALJ  was  only  required  to  incorporate  limitations  that  she 
found  supported  by  the  evidence.  E.g.,  Simila  v.  Astrue,  573 
F.3d 503, 521 (7th Cir. 2009). And in any event, Alvarado has 
not shown how such limitations would disqualify him from 
a job as a car washer or kitchen helper.6 See Spiva, 628 F.3d at 
353 (harmless error review applies in Social Security cases). 
                                    III. CONCLUSION 
      The decision of the district court is AFFIRMED. 




                                                 
      6  Alvarado  offers  no  support  for  the  implication  in  his  briefs  that 

someone  who  processes  information  slowly  would  necessarily  wash 
cars, sweep floors, or take out trash slowly.